In re Jones, Jean Bailey; — Defendants); applying for mandamus, supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 88KW-2514; Parish of Orleans, Criminal District Court, Div. “G”, No. 323-013.
Denied. Relator has not shown that the brief she previously submitted to the Fourth Circuit Court of Appeal clearly presented her ineffective assistance of counsel claim. Relator should (re)submit a brief urging her ineffective assistance of counsel claim. Rule 10 of the Court of Appeal, Fourth Circuit, would appear not to be applicable in this situation.